Citation Nr: 0415387	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant reportedly served on active duty from October 
1979 to July 1982 and with the Army Reserves from November 
1986 to July 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Newark, New Jersey.  The appellant appeared before 
the undersigned Veterans Law Judge at a hearing at the RO in 
December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's periods of active service and natures of 
discharges have not been verified.  Also, the appellant was 
treated at the VA medical center in East Orange, New Jersey, 
in May 1999, and has been treated by Dr. Legra, a private 
doctor.  Additional records from those sources may be 
available.  VA's duty to assist the veteran includes 
obtaining relevant medical records and, if applicable, a 
medical examination and/or opinion in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Ask the appellant to identify any 
medical treatment or follow-up for HIV-
related illness from July 2002 to the 
present.  Obtain all records from the VA 
medical center in East Orange, New 
Jersey, for the periods of May 1999 and 
from April 2002 to the present, and the 
discharge summaries for the substance 
abuse residential treatment from May 28, 
1999, to June 17, 1999, and treatment at 
the domiciliary from June 17, 1999, to 
August 2, 1999.  Obtain all records from 
Dr. Legra.  Obtain any other identified 
records.  Associate all records with the 
claims file.  If any request for private 
medical records is unsuccessful, notify 
the appellant appropriately.  38 C.F.R. 
§ 3.159(e).

3.  Inform the appellant that he should 
submit a medical opinion from Dr. Legra 
or any other medical professional stating 
that he was infected with HIV during 
active duty or active duty for training, 
or as the result of medically related 
needle exposure during inactive duty 
training.   Inform the appellant that any 
medical professional should provide a 
complete rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

4.  Ask the appellant to submit any 
evidence in his possession showing the 
dates of service and natures of 
discharges from active duty with the U.S. 
Army and service with the Army Reserves, 
to include discharge papers and dates of 
active duty for training and of inactive 
duty training, and any service medical 
records in his possession.

5.  Contact the National Personnel 
Records Center and obtain any additional 
service medical records and, if 
applicable, verify the dates of active 
duty, active duty for training, and 
inactive duty training, and natures of 
discharges.   If any request for records 
is unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

6.  After the completion of numbers 1-5 
above and if the appellant is eligible 
for VA benefits, schedule the appellant 
for a VA examination to determine the 
nature and extent of the HIV-related 
illness.  The appellant's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder, including the results 
of the March 1990 and August 1992 HIV 
testing, in conjunction with the 
examination.  All special studies and 
tests should be performed.  The examiner 
should opine on whether it is as least as 
likely as not that the appellant 
contracted HIV during active duty, during 
active duty for training, or as a result 
of medically related needle exposure 
during inactive duty training.  The 
examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

7.  After undertaking any additional 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




